Case: 20-40068     Document: 00516107329         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-40068                        November 24, 2021
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ignacio Arreola-Mendoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-1751-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          IT IS ORDERED that the appellant’s petition for panel rehearing
   is DENIED. Our prior panel opinion, United States v. Arreola-Mendoza, No.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40068      Document: 00516107329          Page: 2    Date Filed: 11/24/2021




                                    No. 20-40068


   20-40068, slip op. (5th Cir. Oct. 27, 2021), is WITHDRAWN and the
   following opinion is SUBSTITUTED therefor.
          Ignacio Arreola-Mendoza appealed his 37-month sentence for illegal
   reentry following removal. He asserted that the district court improperly
   classified his prior Texas conviction for aggravated assault as an “aggravated
   felony.” This classification led to a potential maximum sentence of twenty
   years. Arreola-Mendoza argued that the district court improperly relied on
   this statutory maximum in sentencing him to 37 months of imprisonment.
          The Government moved for summary affirmance, contending that
   Arreola-Mendoza’s argument was foreclosed by United States v. Reyes-
   Contreras, 910 F.3d 169 (5th Cir. 2018) (en banc), and United States v. Gracia-
   Cantu, 920 F.3d 252 (5th Cir.), cert. denied, 140 S. Ct. 157 (2019). We agreed,
   granted the Government’s motion, and summarily affirmed. United States v.
   Arreola-Mendoza, 815 Fed. App’x 807, 808 (5th Cir. 2020), cert. granted,
   judgment vacated, 141 S. Ct. 2783 (2021). Arreola-Mendoza petitioned the
   Supreme Court for a writ of certiorari, which the Court granted. Arreola-
   Mendoza v. United States, 141 S. Ct. 2783 (2021) (mem.). The Court vacated
   our judgment and remanded for further consideration in the light of Borden
   v. United States, 141 S. Ct. 1817 (2021).
          Because Arreola-Mendoza did not preserve his challenge by objecting
   to his sentence in the district court, plain-error review applies. Puckett v.
   United States, 556 U.S. 129, 135-36 (2009). This standard requires Arreola-
   Mendoza to show: (1) “an error or defect . . . that has not been intentionally
   relinquished or abandoned,” (2) that is “clear or obvious,” and (3) that
   “affected the appellant’s substantial rights . . . .” Id. at 135 (quoting United
   States v. Olano, 507 U.S. 725, 732–36 (1993)). “[I]f the above three prongs
   are satisfied, the court of appeals has the discretion to remedy the error—
   discretion which ought to be exercised only if the error ‘“seriously affect[s]




                                          2
Case: 20-40068      Document: 00516107329           Page: 3    Date Filed: 11/24/2021




                                     No. 20-40068


   the fairness, integrity or public reputation of judicial proceedings.”’” Id.
   (quoting Olano, 507 U.S. at 736; United States v. Atkinson, 297 U.S. 157, 160
   (1936)). Because Arreola-Mendoza fails to demonstrate that the district
   court plainly erred in characterizing his prior Texas conviction for aggravated
   assault as an “aggravated felony,” leading to an enhanced potential
   maximum sentence under 8 U.S.C. § 1326(b)(2), we affirm Arreola-
   Mendoza’s sentence.
          Arreola-Mendoza contends that because he could have been
   convicted for aggravated assault in Texas with only a mens rea of
   recklessness, Borden dictates a conclusion that the district court erred by
   classifying his aggravated assault conviction as an aggravated felony and then
   enhancing his sentence for illegal reentry based on that classification.
   Arreola-Mendoza correctly notes that the plurality in Borden held that a
   criminal offense cannot be defined “as a ‘violent felony’ if it requires only a
   mens rea of recklessness[.]” Borden, 141 S. Ct. at 1821. And while the Borden
   Court was faced only with a challenge to the definition of a “violent felony”
   under the Armed Career Criminal Act, 18 U.S.C. § 924(e), it extended its
   holding to the definition of a “crime of violence” under 18 U.S.C. § 16(a)
   because the two definitional clauses are nearly identical. Id. at 1824-25.
   Section 16(a) in turn applies to this case because under 8 U.S.C.
   § 1101(a)(43)(F), “aggravated felony” is defined as a “crime of violence.”
   But even if his articulation of Borden’s holding is accurate, Arreola-Mendoza
   has failed to demonstrate record support for his argument.
          Plain-error review requires, inter alia, that the district court’s error be
   “clear or obvious[.]” Puckett, 556 U.S. at 135 (citing Olano, 507 U.S. at 734).
   The record shows that Arreola-Mendoza previously was convicted, via a
   guilty plea, under Tex. Penal Code § 22.02(a)(2), which required a
   finding that Arreola-Mendoza both (1) committed assault as defined in Tex.
   Penal Code § 22.01 and (2) used or exhibited “a deadly weapon during



                                           3
Case: 20-40068      Document: 00516107329            Page: 4   Date Filed: 11/24/2021




                                      No. 20-40068


   the commission of the assault.”         Tex. Penal Code § 22.02(a)(2).
   Assault is defined in § 22.01 as
          (1) intentionally, knowingly, or recklessly caus[ing] bodily
          injury to another, including the person’s spouse;
          (2) intentionally or knowingly threaten[ing] another with
          imminent bodily injury, including the person’s spouse; or
          (3) intentionally or knowingly caus[ing] physical contact with
          another when the person knows or should reasonably believe
          that the other will regard the contact as offensive or
          provocative.
   Id. § 22.01(a). However, the record is devoid of any evidence that Arreola-
   Mendoza was convicted under the “reckless” standard contained in
   § 22.01(a)(1). In fact, the only evidence that has any bearing on the nature of
   his conviction is the presentence report. While that could not form the sole
   basis of the district court’s elements analysis, see United States v. Conde-
   Castandea, 753 F.3d 172, 177 (5th Cir. 2014), as the only evidence in the
   record on this point it is enlightening. The presentence report’s description
   of Arreola-Mendoza’s conduct prompting his guilty plea states, in relevant
   part: “[T]he defendant walk[ed] to the back bedroom and [his son] heard
   him say, in the Spanish language, ‘what if I took your life?’ The defendant
   then came out of the bedroom holding a large pair of gardening shears and
   swung towards his son’s torso. He missed[.]” This indicates that Arreola-
   Mendoza did not cause bodily injury to his son but rather “threaten[ed his
   son] with imminent bodily injury.” Id. § 22.01(a)(2); cf. Smith v. State, 587
   S.W.3d 413, 420 (Tex. App. 2019) (“Bodily injury ‘encompasses even
   relatively minor physical contact if it constitutes more than offensive
   touching.’”) (quoting Laster v. State, 275 S.W.3d 512, 524 (Tex. Crim. App.
   2009)).




                                           4
Case: 20-40068        Document: 00516107329             Page: 5      Date Filed: 11/24/2021




                                        No. 20-40068


           If the district court erred at all in its assessment of the record, Arreola-
   Mendoza has pointed us to nothing that demonstrates “clear or obvious”
   error.1 Puckett, 556 U.S. at 135 (citing Olano, 507 U.S. at 734). His appeal
   thus lacks merit.
           Because he did not object to his sentence at the district court level,
   Arreola-Mendoza can only obtain relief if he can show the district court
   plainly erred. Given the record before us, he fails to make such a showing.
   Accordingly, the district court’s judgment is
                                                                          AFFIRMED.




           1
             It is also unclear whether Arreola-Mendoza’s substantial rights were affected,
   even assuming a “clear or obvious” error during sentencing, see Puckett, 556 U.S. at 135
   (citing Olano, 507 U.S. at 734). Arreola-Mendoza asserts the district court improperly
   relied on a potential twenty-year statutory maximum sentence in computing his 37-month
   sentence, but our examination of the record fails to demonstrate anything more than
   passing references to that potential maximum term by the district judge. If anything, the
   transcript of the sentencing hearing appears to demonstrate a thorough Guidelines-based
   approach to sentencing Arreola-Mendoza.




                                              5